19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 1 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 2 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 3 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 4 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 5 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 6 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 7 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 8 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 9 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 10 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 11 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 12 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 13 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 14 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 15 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 16 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 17 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 18 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 19 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 20 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 21 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 22 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 23 of 24
19-13424-aih   Doc 11   FILED 06/17/19   ENTERED 06/18/19 10:59:25   Page 24 of 24
